                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


KEVIN PHETTEPLACE                                                               CIVIL ACTION

VERSUS                                                                          NO. 17-5489

415 RUE DAUPHINE, LLC ET AL.                                                    SECTION "L" (2)

                                       ORDER & REASONS

        In this Order & Reasons, the Court considers sua sponte the applicable standard of

care owed by an innkeeper to his guests. Having reviewed the considerable body of

Louisiana law available to it, the Court rules as follows.

  I.    BACKGROUND

        This case arises from injuries Plaintiff Kevin Phetteplace allegedly sustained while staying

as a guest at the Dauphine Orleans Hotel, a hotel owned, operated, insured, or maintained by

Defendants. R. Doc. 1 at 2–4. Plaintiff, a resident of California, alleges that on April 6, 2017, he

was staying with his sister as a guest in Room 310 of the Dauphine Orleans Hotel in New Orleans,

Louisiana, to attend a pre-wedding party for another sister. R. Doc. 1 at 3. Plaintiff asserts that on

this evening he visited Pat O’Brien’s bar where he and other individuals associated with the party

consumed alcoholic beverages. R. Doc. 1 at 3. Plaintiff contends he returned to his hotel room at

approximately 1:00 a.m. but was never intoxicated to the point of functional impairment. R. Doc.

1 at 4. At approximately 4:00 a.m., Plaintiff contends he arose, opened the door to what he believed

was the bathroom, and fell over a railing, plummeting to the ground below. Id. Plaintiff alleges he

was taken back to his room by hotel staff whereupon his sister took him to Tulane Medical Center

for treatment. R. Doc. 1 at 4-5. As a result of his fall, Plaintiff alleges he sustained serious physical
                                                    1
injuries, including shattering his wrist and breaking his foot. Id. Plaintiff returned to California

following the incident in serious pain, where he underwent extensive wrist surgery. R. Doc. 1 at

5.

       Plaintiff alleges his fall and resulting injuries were caused by Defendants’ negligence and

failure to maintain the premises in a safe and habitable condition, including the absence of proper

notices, warnings, and lighting, failure to have proper and sufficient locks securing the door, and

inappropriate design and maintenance of the door, window, and railing area from which he fell. R.

Doc. 1 at 5. Plaintiff claims he is entitled to damages for permanent physical and emotional

damage, pain, suffering, impairment of enjoyment of life, disability, loss of earnings, and

diminishment of earning capacity. R. Doc. 1 at 6. Additionally, Plaintiff believes he is entitled to

funds for the reimbursement of his travel to and from California to New Orleans. R. Doc. 1 at 6.

       Defendants answer arguing Plaintiff has failed to state a cause of action upon which relief

can be granted. R. Doc. 11 at 1. Defendants deny any negligence on their part and assert numerous

defenses, including asserting Plaintiff’s own negligence caused his injuries, Plaintiff’s damages

were more severe because he failed to mitigate his damages, and that Plaintiff’s injuries were

caused by pre-existing or subsequent accidents. R. Doc. 6 at 5–6.

 II.   LAW & ANALYSIS

       A pivotal issue in this case is the applicable standard of care owed by a hotel or innkeeper

to its guests. Plaintiff contends that, in this case, the appropriate standard is a “high degree of

care and protection.” Defendant takes a different view, arguing the appropriate standard is

ordinary care under the same or similar circumstances. The issue presented here is one unsettled

by the Louisiana courts. Therefore, this Court must make an Erie guess.



                                                   2
            a. Erie Standard

       In diversity cases, such as the present case, federal courts must apply state substantive

law. Ashland Chem. Inc. v. Barco Inc., 123 F.3d 261, 265 (5th Cir. 1997) (citing Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938)). In this case, Louisiana law applies. Where, as here, there is

no code provision or Louisiana Supreme Court case directly on point, the court must make an

“Erie guess.” Vanderbrook v. Unitrin Preferred Ins. Co., 495 F.3d 191, 206 (5th Cir. 2007). In

making an Erie guess, the court must not “alter existing law or to change direction.” Jackson v.

Johns–Manville Sales Corp., 781 F.2d 394, 397 (5th Cir. 1986) (en banc) (overruled, in part, on

other grounds). Rather, when making an Erie guess, the court must determine, in its best

judgment:

       how [the Louisiana Supreme C]ourt would resolve the issue if presented with the
       same case. In making an Erie guess, [the court] must employ Louisiana’s civilian
       methodology, whereby [it] first examine[s] primary sources of law: the
       constitution, codes, and statutes. Jurisprudence, even when it rises to the level of
       jurisprudence constante, is a secondary law source in Louisiana. Thus, although
       [the court] will not disregard the decisions of Louisiana’s intermediate courts
       unless [it is] convinced that the Louisiana Supreme Court would decide otherwise,
       [it is] not strictly bound by them.

Vanderbrook, 495 F.3d at 206 (citations and quotation marks omitted).

            a. Standard of Care

       In this case, the Louisiana Supreme Court case that most closely addresses the standard

of care an innkeeper owes to its guests is Kraaz v. La Quinta Motor Inns, Inc., 410 So. 2d 1048

(La. 1982). In Kraaz, the Louisiana Supreme Court considered the “delictual liability of an

innkeeper for an employee’s negligence which is a substantial factor in the armed robbery of a

guest.” Id. at 1049. While the facts of Kraaz differ from the case at bar, it is instructive, as the

Louisiana Supreme Court held in Kraaz that an innkeeper owes its patrons “a high degree of care

and protection.” Id. at 1053; see also Banks v. Hyatt Corp., 722 F.2d 214, 220 (5th Cir. 1984)
                                                 3
(interpreting Kraaz as holding that “innkeepers owe their guests a duty of care higher than

ordinary or reasonable care.”).

       Since the court ruled in Kraaz, however, the lower courts have been inconsistent in its

application. For example, some Louisiana courts have held that the heightened standard of care

articulated in Kraaz is limited to an innkeeper’s duty to ensure a guest’s safety from criminal or

intentionally tortious activity. See, e.g., Jones v. Hyatt Corp. of De., 94-2194 (La. App. 4 Cir.

7/26/95), 681 So. 2d 381, 390 (“The line of cases that impose a ‘high degree’ of care on hotels

and innkeepers do not involve negligent ‘slip and fall’ cases but involve criminal or intentional

tortious behavior.” (citing Kraaz, 410 So. 2d 1048; Banks, 722 F.2d 214). Others have not found

such a limitation, concluding that an innkeeper owes a heightened duty of care to its patrons in

any case. See, e.g., Gray v. Holiday Inns, Inc., 1999-2292 (La. App. 1 Cir. 6/23/00), 762 So. 2d

1172, 1175 (“An innkeeper owes its guests a high degree of care and protection. A basic element

of this duty is to maintain the premises in a reasonably safe condition.” (citations omitted)).

Finally, some Louisiana courts have described an innkeeper’s duty to exercise reasonable care in

ensuring the physical safety of his or her guests as the minimum level of care required. See, e.g.,

Johnson v. Super 8 Lodge-Shreveport, 47,081 (La. App. 2 Cir. 4/25/2012), 92 So.3d 519, 522

(“Although the keepers of inns, lodging houses, or restaurants are not the insurers of the safety of

their guests, they are under an obligation to exercise, at least, ordinary or reasonable care to keep

them from injury.” (emphasis added)).

       Given this inconsistency, and because there is no constitutional, civil code, or statutory

provision directly on point, the Court must carefully analyze the relevant cases in an effort to

make an informed Erie guess. The Court begins its analysis by examining the basis of the

Louisiana Supreme Court’s ruling in Kraaz. See Vanderbrook, 495 F.3d at 206.

                                                  4
       In Kraaz, the Louisiana Supreme Court concluded an innkeeper’s duty to its patrons

differed from that of a business invitee, stating instead that “[t]he innkeeper’s position vis-à-vis

his guests is similar to that of a common carrier toward its passengers. Thus, a guest is entitled to

a high degree of care and protection.” 410 So. 2d at 1053 (citation omitted). Although some

lower Louisiana courts have interpreted the holding in Kraaz as being limited to situations

involving criminal activity, in coming to its conclusion that innkeepers owe a heightened duty of

care to its patrons, the Kraaz court cited to Galland v. New Orleans Public Service, Inc., 377 So.

2d 84 (La. 1979), and Green v. TACA, 304 So. 2d 357 (La. 1974), neither of which involved

criminal activity.

       For example, in Galland the Louisiana Supreme Court imposed a heightened standard

and burden on the common carrier, stating “It is well established that common carriers are

charged with the highest degree of care to their passengers and that the slightest negligence

causing injury to a passenger will result in liability.” 377 So. 2d at 85. Similarly, in Green the

Louisiana Supreme Court described the duty owed by a common carrier in Louisiana to its

passengers as “stringent, whether it be termed ‘the highest standard of care,’ ‘highest degree of

vigilance, care and precaution for the safety of those it undertakes to transport,’ or ‘the strictest

diligence.’” 304 So. 2d at 359. It is clear that the foundational principle for the Louisiana

Supreme Court’s ruling in Kraaz is that the duty owed by an innkeeper to its guests is similar to

that owed by a common carrier to its passengers and that common carriers undisputedly owe a

heightened duty of care to their passengers, regardless of whether the harm results from a

criminal act or negligence on the part of the common carrier.

       Based on the fact that the Louisiana Supreme Court concluded innkeepers were more

akin to common carriers than to business owners and because the cases to which the Supreme

                                                   5
Court cited in support of its holding Kraaz did not involve criminal activity, the Court makes an

Erie guess that the Louisiana Supreme Court would not make a distinction between the standard

of care owed by an innkeeper to his patrons to protect them against criminal activity and

ensuring the premises is maintained in a reasonably safe condition. See Kraaz, 410 So. 2d at

1053 (“[A] guest is entitled to a high degree of care and protection.” (emphasis added)). This

conclusion is also supported by holdings by the Louisiana First and Fifth Circuit Courts of

Appeal. See Lorio, 454 So. 2d at 866 (noting in a slip and fall case that “while an innkeeper does

not insure his guests against the risk of injury, he nonetheless owes his guest a high degree of

care”); Gray, 762 So. 2d at 1175 (stating in a slip and fall case that “[a]n An innkeeper owes its

guests a high degree of care and protection. A basic element of this duty is to maintain the

premises in a reasonably safe condition.” (citations omitted)).

       During a status conference with the Court, Defendants pointed to the Louisiana Fourth

Circuit Court of Appeal’s holding in Jones v. Hyatt Corporation Delaware in support of their

position that the duty they owed to Plaintiff in this case was only that of ordinary care under the

circumstances and not a heightened degree of care. In Jones, in addition to making a distinction

between criminal conduct and ordinary negligence, Louisiana’s Fourth Circuit distinguished

between the standard of care applicable to innkeepers with respect to public versus private areas

within a hotel. 681 So. 2d 381. In that case, the court held “reasonable and ordinary care is the

proper standard by which to judge the duty of a hotel to prevent a slip and fall in the public area

of the building.” 681 So. 2d at 390. (emphasis added). The Fourth Circuit, apparently rejecting

the Louisiana Supreme Court’s comparison of innkeepers to common carriers distinguished its

holding from Kraaz, explaining:

       Although there are certain circumstances in which the operation of inns and hotels
       are held to a high standard of care in the protection of their guests, innkeepers and
                                                  6
        hotel operators are not common carriers and, accordingly, owe to their guests and
        invitees only reasonable care in protecting them from slipping and falling in the
        “public” areas of the building.

Id. With this holding, Judge Landrieu writing for the majority on rehearing emphasized the

distinction between public and private areas of a hotel, seemingly concerned with the hotel’s

liability exposure to persons who were not hotel guests. Judge Waltzer emphasized this principle

in her dissent, explicitly making a distinction not between public and private areas of a hotel, but

rather distinguishing between “room tenant[s] or . . . guests attending a function held on the

premises of the [h]otel,” from those who enter the hotel not as a guest or patron, but for example,

simply to use the facilities. Id. at 395 (Waltzer, J., dissenting). Judge Byrnes also dissented from

the majority, concluding the original panel, which held an innkeeper owes to its guest “a high

degree of care and protection” even against a slip and fall, id. at 386, “applied the correct law.”

Id. at 395.

        The Court finds the distinction drawn by Judge Waltzer borne out in the Supreme Court’s

holding in Kraaz. The cases the court cited in Kraaz also make the distinction between paying

customers and those who had not paid a fare. See Galland, 377 So. 2d at 85 (“Further, where

there is proof of injury to a fare-paying passenger, the burden shifts to the defendant carrier to

show that he is free from negligence.” (citing Wise v. Prescott, 151 So. 2d 356 (1963); Gross v.

Teche Lines, 21 So. 2d 378 (1945)). This distinction is with good reason. The higher standard “is

no doubt rooted in the belief that business patrons of innkeepers, like those of common carriers

and unlike those of other businesses, have entrusted their personal security to the innkeeper.”

Brown v. Harlan, 468 So. 2d 723, 727 (La. App. 5 Cir. 1985); see also Lorio v. The San Antonio

Inn, 454 So. 2d 864 (La. App. 5 Cir. 1984) (applying the “heightened standard of care” to a slip

and fall case); Gray, 762 So. 2d at 1175 (same). The same cannot be said for those persons

                                                  7
simply passing through.

        Although not strictly bound by it, the Court will not disregard the Fourth Circuit’s

conclusions in Jones. See Vanderbrook, 495 F.3d at 206. Given, however, that Judge Landrieu

took pains to underscore that the scope of the court’s holding was limited to public areas of the

hotel, and in this case, Plaintiff, undisputedly a guest at the hotel, alleges his accident took place as

a result of the hotel’s negligence in maintaining his hotel room in a reasonably safe condition, the

Court’s finding that, here, Defendants owed Plaintiff a heightened standard of care is not at odds

with the Fourth Circuit’s holding in Jones. See Jones, 681 So. 2d at 390 (“[I]nnkeepers and hotel

operators . . . owe to their guests and invitees only reasonable care in protecting them from slipping

and falling in the “public” areas of the building.); see also id. at 395 (describing the majority’s

holding as finding that the “high degree of care” duty applied only to room tenants) (Waltzer, J.,

dissenting).

III.    CONCLUSION

        For the above stated reasons, the Court concludes that, under Louisiana law, an innkeeper

owes its patrons a heightened duty of care while in their hotel rooms. Accordingly, in this case,

the applicable standard of care Defendants owed Plaintiff was a heightened one.


        New Orleans, Louisiana, this 9th day of April, 2019.



                                                              UNITED STATES DISTRICT JUDGE




                                                    8
